Exhibit No. 10.98

OPTION PURCHASE AND SALE AGREEMENT

 

Option Purchase and Sale Agreement (this “Agreement”), dated as of August 2,
2004, by and between Russ Berrie and Company, Inc. (the “Company”) and Josh
Weston (the “Optionee”).

 

WHEREAS, on the terms and conditions contained in this Agreement, the Optionee
agrees to sell, and the Company agrees to purchase, the options to purchase
shares of Common Stock, stated value $0.10 per share, of the Company (“Common
Stock”) held by the Optionee indicated on Schedule I hereto (the “Options”) for
the Aggregate Option Purchase Price set forth thereon.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Company and the Optionee hereby agree as follows:

 

ARTICLE I
PURCHASE OF OPTIONS

 

On the terms and subject to the conditions contained in this Agreement, in
consideration of the surrender for cancellation of the Options set forth on
Schedule I by the Optionee, the Company shall, upon such surrender, pay to the
Optionee, by check, the amount indicated for such Optionee on Schedule I hereto
as the Aggregate Option Purchase Price (which price shall be determined after
deduction of applicable withholding amounts from the Pre-Tax Aggregate Option
Purchase Price, as indicated on Schedule I hereto).

 

ARTICLE II
ACKNOWLEDGEMENTS AND REPRESENTATIONS

 

By executing and delivering this Agreement, the Optionee represents,
acknowledges and agrees that:

 

2.1           Upon the Company’s payment to the Optionee of the Aggregate Option
Purchase Price set forth on Schedule I: all such Options and related option
agreements with respect to such Options will be cancelled and Optionee will have
no right to purchase shares of Common Stock under the cancelled Options or the
cancelled option agreements;

 

2.2           The Company will be entitled to withhold from the Pre-Tax
Aggregate Option Purchase Price indicated on Schedule I the amount necessary to
satisfy the amount of taxes required to be withheld under applicable law;

 

2.3           The Optionee is relying on his or her or own business judgment and
knowledge concerning the business, financial condition and prospects of the
Company in making the decision to sell the Options.  The Optionee acknowledges
that no person has been authorized to give any information or to make any
representation relating to the Options or the Company, and, if given or made,
information received from any person and any representation, may not be relied
upon as having been authorized by the Company or any person acting on its
behalf.

 

2.4           There is no assurance that any options will be granted to Optionee
in the future.

 

2.5           Optionee gives up his or her entire ownership interest in the
Options listed on Schedule I hereto.

 

--------------------------------------------------------------------------------


 

2.6           Any portion of an option to purchase shares of Common Stock held
by the Optionee that is not being sold by the Optionee to the Company pursuant
to this Agreement (“Remaining Options”) shall remain subject to the terms and
conditions of its original grant, including, but not limited to, the vesting
schedule, as if the original grant were solely for the Remaining Options (except
that with respect to the vesting schedule, any portion of an option that was
vested on the date of this Agreement shall remain vested thereafter).

 

2.7           Optionee has full power and authority to sell the Options, and
such Options are free and clear of all security interests, liens, restrictions,
charges, encumbrances, conditional sales agreements or other obligations
relating to their sale or transfer, other than pursuant to the applicable option
agreements, and the Options are not subject to any adverse claims.

 

2.8           Upon request, Optionee agrees to execute and deliver any
additional documents deemed by the Company to be necessary or desirable to
complete the purchase of the Options.

 

ARTICLE III
MISCELLANEOUS

 

3.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without giving effect to
conflicts of law principles thereof.

 

3.2           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, if to the
Company, addressed to the Company at 111 Bauer Drive, Oakland, New Jersey 07436,
Attention:  John Wille, Chief Financial Officer, and if to the Optionee,
addressed to such Optionee c/o the Company, or to such other persons or
addresses as may be designated in writing by the party to receive such notice.

 

3.3           Entire Agreement, etc.  This Agreement (a) constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof, and (b) is for the benefit only of the
parties hereto and is not intended to create any obligations to, or rights in
respect of, any persons other than the parties hereto.

 

3.4           Amendments and Waivers.  This Agreement may not be modified or
amended except by a written instrument signed by authorized representatives of
all parties affected by such modification or amendment and referring
specifically to this Agreement.  No waiver of any breach or default hereunder
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach of
the same or similar nature.

 

3.5           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each of the parties hereto, but no
party shall have either the right or the power to assign or delegate any rights
or obligations hereunder without the prior written consent of the other party.

 

3.6           Severability.  If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

3.7           Counterparts; Facsimilies.  For the convenience of the parties
hereto, this Agreement may be executed in counterparts, each such counterpart
being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.  A signature of this Agreement by
facsimile shall be deemed an original signature.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto on the date first hereinabove written.

 

 

 

 

 

 

RUSS BERRIE AND COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN D. WILLE

 

 

 

 

 

Name:

 John D. Wille

 

 

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

/s/ JOSH WESTON

 

 

 

 

 

 

Josh Weston

 

--------------------------------------------------------------------------------


 

RUSS BERRIE AND COMPANY, INC.

OFFER TO SELL TO COMPANY

OPTIONS ISSUED “OUTSIDE” OF THE PLANS

 

SCHEDULE I

 

Name:  Josh Weston

 

 

 

Option
Grant Date

 

Number of
Options
Surrendered

 

Option
Exercise
Price

 

Option
Purchase
Price Per
Share

 

Pre-Tax
Aggregate
Option
Purchase
Price

 

Aggregate
Withholding
Amount

 

Aggregate
Option
Purchase
Price

 

 

 

 

 

 

 

 

 

 

 

 

 

25

%

 

 

Vested Options:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Options granted on:

 

5/7/2003

 

2,000

 

$

33.72

 

$

2.00

 

$

4,000.00

 

$

1,000.00

 

$

3,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unvested Options:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

2,000

 

 

 

 

 

$

4,000.00

 

$

1,000.00

 

$

3,000.00

 

 

--------------------------------------------------------------------------------